Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                   Specification
2.	The abstract of the disclosure is objected to because its content does not describe a receiver side but a transmitter side of the application 16/351,302 (U.S. patent 10,965,505).
 Correction is required.

Specification
3.	The disclosure is objected to because of the following informalities: Applicant is requested to update the “Cross-Reference To Related Applications” since the U.S. Patent Application No. 16/351,302 is now U.S. Patent No. 10,965,505.  
Appropriate correction is required.


                        Allowable subject matter
4.	Claims 1-20 are allowed.

                                 Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fan et al. (US 2018/0317186) is cited , and considered pertinent to the instant specification.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465